Order entered April 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00994-CR

                         JERRY ALLAN MIKROBERTS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62918-T

                                           ORDER
       The Court GRANTS appellant’s April 6, 2015 motion to extend time to file his brief. We

ORDER the appellant’s brief on April 6, 2015 filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE